EMBRY, Justice.
Appeal by John M. Henderson, and wife Lillian Henderson from a judgment, entered by the trial court after non jury trial, establishing a boundary line between the Henderson property and that of Joe C. Hardegree, and wife, Eunice G. Hardegree; establishing an easement of Henderson, for a roadway, over the property of Hardegree; and quieting title to the property of Harde-gree.
This case was submitted on brief of appellants, the Hendersons. The thrust of their contention is that the judgment is not supported by the evidence. In an exhaustive and able argument, their attorney at*541tempts to demonstrate the correctness of their position. We are not persuaded. Without benefit of brief of counsel for the Hardegrees, but having read all the testimony, word for word, and examining the exhibits, it is apparent there is ample evidence to support the judgment of the trial court. That being the case, and our rule of review in such instances being as it is, the judgment is due to be, and is hereby, affirmed. Knighten v. Davis, 358 So.2d 1022 (Ala.1978).
AFFIRMED.
TORBERT, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.